Title: From George Washington to Nathanael Greene, 9 January 1781
From: Washington, George
To: Greene, Nathanael


                        

                            
                            Dear Sir
                            Head Quarters New Windsor Jany 9th-11 1781
                        
                        I have been duly favored with your Letters of the 7th and 8th of December, together with the Returns of the Army
                            under your command.
                        It is impossible for any one to sympathize more feelingly with you, in the sufferings and distresses of
                            the Troops than I do: and nothing could aggravate my unhappiness so much as the want of ability to remedy or even
                            alleviate the calamities they suffer, and in which we participate but too largely—None of the Cloathing so long
                            expected from France has yet arrived, we are compelled therefore to have recourse to the States and the supplies are very
                            inadequate to our wants—Should the French Cloathing be brought in, you may depend upon having a full proportion of it—You
                            will be persuaded in the meantime, that I am perfectly sensible, of the innumerable embarrassments and hardships you
                            have to struggle with, in such an exhausted Country, and that I should be happy to be able to afford the wished relief.
                        The brilliant action of General Sumpter and the stratagem of Colonel Washington deserve great
                            commendation—it gives me inexpressible pleasure to find that such a spirit of enterprize & intrepedity still
                            prevails.
                        I was much surprised that any dispute about rank was like to arise between the Baron Steuben and General
                            Smallwood—Nor can I conceive upon what principles the latter can found his claim of seniority: for if the date of his Commission is to be carried back to any given period previous to his appointment; it may
                            supersede not only that of the Officer now in question, but many others, and indeed derange and throw into confusion the
                            rank of the whole line of Major Generals—But as the services of the Baron may be extremely necessary in Virginia, it may
                            not be amiss for him to continue there, ’till the principles of Major General Smallwood on the subject, are more clearly
                            ascertained, and a dicision is made by Congress, if the dispute cannot be otherwise determined.
                        The preposterous conduct of those concerned in releasing instead of exchanging the Prisoners lately taken to
                            the Southward is really astonishing. I had entertained hopes that a considerable number of our Prisoners in Charles Town
                            might have been obtained for them—In this quarter an extensive exchange has taken place, we have few Officers and no
                            Privates remaining in the hands of the Enemy. 
                        I advised you on the 2d Inst. of the sailing of a fleet from New York with about 1600 Troops on board:
                            Nothing has been heard respecting it since.
                        I am extremely sorry to inform you of the defection of the Pennsylvania Line: On the first instant a mutiny was
                            raised by the on Commissioned Officers & Soldiers, in attempting to quell it in the first instance several lives
                            were lost—The Mutineers moved off to Princes Town with their Arms & six Pieces of Artillery, under pretext of marching to
                            Philadelphia in a Brigade to demand a redress of their grievances; but they cannot be induced by Genl Wayne who has come to them, to
                            pass the Delaware—Their demands are exorbitant & tend to the immediate dissolution of the Line. On the contrary unless
                            complied with, there is great danger of their falling to the Enemy, who have sent Emissaries to tamper with them. All reason, authority & personal influence seem to be lost on them—God only knows what will be the consequence, or what can be done, in this critical dilemma— It is however a happy circumstance, that the remainder of the Troops have given no signs of defection, ‘tho it
                            is uncertain how far they would act against those in revolt. I am Dear Sir With very great regard & esteem Your Most Obedient Humble Servent
                        
                            G: Washington
                        
                        
                            P.S. Jany 11th 7 OClock A.M. I cannot suffer the Post to depart, without adding the favorable
                                intelligence last night recd by Express from Trenton—The Pennsylvanians have given an unequivocal & decided Mark of
                                attachment to our cause, & detestation of the Enemy’s conduct, by delivering up their Agents sent by Genl Clinon to treat with
                                them, together with his guide & papers. A Court Martial is ordered for his trial—These are favorable indications that
                                the affair may yet be happily settled.
                        

                    